               Case 5:18-cr-00258-EJD Document 495 Filed 08/28/20 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                     )   Case No. CR-18-00258-EJD
15                                                 )
             Plaintiff,                            )   MS. HOLMES’ JOINDER TO MR. BALWANI’S
16                                                 )   MOTION TO DISMISS SECOND & THIRD
        v.                                         )   SUPERSEDING INDICTMENTS BASED ON
17                                                 )   PRE-INDICTMENT DELAY
     ELIZABETH HOLMES and                          )
18   RAMESH “SUNNY” BALWANI,                       )   Date: October 6, 2020
                                                   )   Time: 10:00 AM
19           Defendants.                           )   CTRM: 4, 5th Floor
                                                   )
20                                                 )   Hon. Edward J. Davila
                                                   )
21                                                 )

22
             Ms. Holmes joins Defendant Balwani’s Motion to Dismiss the Second and Third Superseding
23
     Indictments Based on Pre-Indictment Delay, (ECF No. 493).
24

25

26

27

28
     MS. HOLMES’ JOINDER TO MR. BALWANI’S MOTION TO DISMISS SECOND & THIRD
     SUPERSEDING INDICTMENTS BASED ON PRE-INDICTMENT DELAY
     CR-18-00258-EJD
            Case 5:18-cr-00258-EJD Document 495 Filed 08/28/20 Page 2 of 3




 1 DATED: August 28, 2020

 2                                                 /s/ Amy Mason Saharia
                                                   KEVIN DOWNEY
 3                                                 LANCE WADE
                                                   AMY MASON SAHARIA
 4                                                 KATHERINE TREFZ
                                                   Attorneys for Elizabeth Holmes
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ JOINDER TO MR. BALWANI’S MOTION TO DISMISS SECOND & THIRD
     SUPERSEDING INDICTMENTS BASED ON PRE-INDICTMENT DELAY
     CR-18-00258-EJD
             Case 5:18-cr-00258-EJD Document 495 Filed 08/28/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August 28, 2020, a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4                                                              /s/ Amy Mason Saharia
                                                                AMY MASON SAHARIA
 5                                                              Attorney for Elizabeth Holmes
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MS. HOLMES’ JOINDER TO MR. BALWANI’S MOTION TO DISMISS SECOND & THIRD
     SUPERSEDING INDICTMENTS BASED ON PRE-INDICTMENT DELAY
     CR-18-00258-EJD
